DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-4 and 6 in the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that “Kobiro discloses a catalyst configured of an aggregate of titanium oxide having asperity on its surface and nanoparticle of precious metals supported on the surface of the aggregate of titanium oxide”.  This is not found persuasive because with the content of the catalytic metal in a range of 5 to 10 wt % inclusive, the titanium-oxide catalyst can contain a sufficiently large amount of catalytic metal. In this case, the catalytic metal is less likely to undergo aggregation and sintering. The titanium-oxide catalyst can have more efficient catalysis [0038].  Furthermore, Applicant states that the present invention is a ternary catalyst.  However, Examiner notes that claim 1 is drafted in a way that reads on a binary catalyst (Ru-TiO2/TiO2).  See figure 8.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 6 is objected to because said claim depends on non-elected subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al (JP 2013163675A machine translation).
Applicants’ claimed invention is directed to a hydrogen reduction catalyst for carbon dioxide in which catalytic metal nanoparticles and a metal oxide for suppressing grain growth of said catalytic metal nanoparticles are dispersed and supported on a carrier. wherein the carrier is a granular material containing at least one type of inorganic material and the catalytic metal nanoparticles and the metal oxide are dispersed and supported on the carrier containing the inorganic material, wherein each of the catalytic metal nanoparticles and the metal oxide are dispersed on the surface of the carrier without forming an aggregate, and wherein the hydrogen reduction catalyst is produced by sputtering being performed using a target containing a metal and a metal oxide.
Takayuki teaches a method for hydrogen reduction of carbon dioxide according to Takayuki a method for hydrogen reduction of carbon dioxide in which a gas containing carbon dioxide and hydrogen is brought into contact with a catalyst to reduce the carbon dioxide. By rotating or pendulum-operating a vacuum container having a square shape about a direction perpendicular to the cross section as a rotation axis, sputtering is performed while stirring, rotating, or pendulum-operating the powdery carrier in the vacuum container. In addition, nanoparticles are highly dispersed and supported on the surface of the powdery carrier, and the nanoparticles are made of Fe, Co, Ni, Cu, Ru, Rh, Pd, Ag, Ir, Pt, and Au. It is the material particle containing at least 1 metal particle selected from these, or this metal particle, It is characterized by the above-mentioned [0018]. 
Takayuki teaches that Ru-supported α-Al2O3 prepared by the impregnation method cannot avoid the aggregation of Ru particles and the particle size cannot be controlled [0041].
Takayuki discloses that in the results of Table 4, as in the results of Table 3, an improvement in turnover number was confirmed. It was also found that the catalytic properties of the TiO2 carrier were improved compared to the Al2O3 carrier, and the activity of the carrier was affected [0061].
Takayuki teaches a various change can be implemented within the range which does not deviate from the main point of this process.  For example, it is possible to appropriately change the conditions for highly dispersing and supporting nanoparticles on a powdery carrier. Examples of the powder carrier include carbon, at least one oxide selected from the group consisting of alumina, silica, magnesia, titania, zirconia, niobia, silica-alumina, zeolite, and calcium phosphate, or at least one of the above. It is also possible to use a material made of a material containing these oxides. Further, the nanoparticles supported or coated on the powdery carrier are, for example, at least one metal selected from the group consisting of Fe, Co, Ni, Cu, Ru, Rh, Pd, Ag, Ir, Pt, and Au. It may be a particle or a material particle containing the metal particle [0072] and Examples. 
The difference between Takayuki and the claimed invention is that the instant claims require that the catalytic metal nanoparticle and the metal oxide are dispersed and supported on the surface of the carrier.  The Examiner notes that when the metal oxide and the carrier is made of the same materials that reads on the disclosure of Takayuki et al.  However, Takayuki also, suggests that using a material made of a material containing these oxides, alumina, silica, magnesia, titania, zirconia, niobia, silica-alumina, zeolite, and calcium phosphate.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to disperse catalytic metal nanoparticle and the metal oxide on the surface of the carrier with an reasonable expectation of success for hydrogenation of carbon dioxide to methane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622